Case: 5:17-cr-00429-DAP Doc #: 73 Filed: 08/06/20 1 of 2. PageID #: 1129




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       )    CASE NO. 5:17 CR 429
                                                )
               Plaintiff,                       )    JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )    OPINION AND ORDER
                                                )
LAWRENCE MICHAEL LYNDE,                         )
                                                )
               Defendant.                       )


       This case is before the Court on Defendant Lawrence Michael Lynde’s Motion for

Reconsideration via handwritten letter dated July 30, 2020. Doc #: 72. For the following

reason, the Motion is denied.

                                                I.

       On May 20, 2020, Lynde filed a Motion for Compassionate Release. Doc #: 66. On May

27, 2020, Lynde filed a Motion for Leave to File a Supplement to the Motion under Seal, which

the Court granted. Doc ##: 66, 68. He then filed the Supplement and a letter he emailed to

Assistant Federal Defender Vanessa Malone. Doc ##: 69, 70. On June 30, 2020, the Court,

having reviewed all of Lynde’s filings, the Government’s Response, Doc #: 67, and the entire

record, denied Lynde’s Motion in a thorough six-page Opinion and Order. Doc #: 71.

       On July 30, 2020, Lynde filed the pending Motion for Reconsideration. Doc #: 72.

Lynde asks the Court to reconsider its ruling denying him compassionate release based on the

Court’s finding that he remains a danger to the community. Id. at 1.

       The Court is impressed with the various therapies Lynde has undertaken to address his

addiction to pornography, and the fact that he is attempting to mentor other sex offenders at FCI
Case: 5:17-cr-00429-DAP Doc #: 73 Filed: 08/06/20 2 of 2. PageID #: 1130




Elkton, where he resides. The Court is also cognizant of Lynde’s family circumstances and his

otherwise exemplary life. The Court already took those circumstances into consideration when

reducing his sentence from the applicable Sentencing Guidelines range of 151-188 months to

97 months. As the Court noted at sentencing, Lynde is not the first child pornographer the Court

has sentenced who, other than an addiction to child pornography, has led an exemplary life.

Doc #: 57 at 29-30. Sadly, there are many.

       Whether a defendant is a danger to the community is only one factor the Court must

consider when analyzing a compassionate-release motion. The Court must also consider the

seriousness of the offense to promote respect for the law, and provide just punishment for that

offense. 18 US.C. § 3553(a)(2)(A). There are numerous identified and unidentified toddlers and

pre-pubescent minors who were sexually abused in creating the photos and videos Lynde

distributed to strangers around the world. Those victims cannot speak for themselves, but the

Court believes they would find that serving only 22 months of a 97-month sentence the Court

has already reduced would not constitute just punishment for Lynde’s crimes. Nor would it

provide respect for the law so that other like-minded individuals are deterred from engaging in

this conduct in the future.

                                               II.

       Accordingly, having reconsidered its earlier ruling, the Court declines to change it. The

Motion for Reconsideration is hereby DENIED. Doc #: 72.

       IT IS SO ORDERED.


                                              /s/ Dan A. Polster August 6, 2020
                                             Dan Aaron Polster
                                             United States District Judge


                                               -2-
